Exhibit 10(b)

Personal Supplemental Executive Retirement Savings Plan, Effective January 1,
2009

THE TDL GROUP CORP.

PERSONAL SUPPLEMENTAL EXECUTIVE RETIREMENT SAVINGS PLAN

EFFECTIVE JANUARY 1, 2009



--------------------------------------------------------------------------------

Table of Contents

 

Section 1 - Establishment and Purpose

   1

Section 2 - Definitions

   1

Section 3 - Participation

   6

Section 4 - Payments To Vested Accounts

   7

Section 5 - Vested Accounts and Tax Free Savings Accounts

   8

Section 6 - Bonuses to Non-Vested Participants; Notional Accounts

   10

Section 7 - Termination and Retirement

   13

Section 8 - Total Disability

   15

Section 9 - Administration of the Savings Plan

   16

Section 10 - General Provisions

   17

Section 11 - Amendment To or Termination of the Savings Plan

   18

Appendix “A” - List of Participants as of the Effective Date

   19

Appendix “B” - List of Permitted Investments

   20

Schedule “A” - Acknowledgment and Direction

   21

Schedule “B” - Tax Free Savings Account – Acknowledgment and Direction

   22



--------------------------------------------------------------------------------

Section 1 - Establishment and Purpose

 

1.01 Effective January 1, 2009, The TDL Group Corp. establishes The TDL Group
Corp. Personal Supplemental Executive Retirement Savings Plan (the “Savings
Plan”), the terms and conditions of which are contained in this document.

 

1.02 The purpose of the Savings Plan is to provide designated employees of The
TDL Group Corp. and Participating Affiliates (as defined below) with additional
compensation to be saved for their retirements in accordance with and subject to
the provisions and limitations of this Savings Plan.

Section 2 - Definitions

 

2.01 “Administration Agreement” means the agreement between the Company and the
Administrative Agent to be entered into on or prior to the Effective Date
relating to the Administrative Agent’s responsibilities in connection with this
Savings Plan.

 

2.02 “Administrative Agent” means                      or another financial
institution selected by the Company to act as Administrative Agent for this
Savings Plan.

 

2.03 “Affiliate” means any Person which is subsidiary to, or associated or
affiliated with, THI where:

 

  (a) in the case of a Person that is a corporation, THI and/or its Affiliates
beneficially own, directly or indirectly, shares representing 50% or more of the
votes that may be cast to elect directors of such corporation;

 

  (b) in the case of a Person that is a limited partnership, the general partner
of such limited partnership is an Affiliate of THI;

 

  (c) in the case of a Person that is a trust where the trustees have
discretionary powers in respect of the trust assets, THI and/or its Affiliates
have the right to elect or appoint a majority of the trustees of such trust; and

 

  (d)

in the case of a Person other than a corporation, limited partnership or trust,
THI and/or its Affiliates possess, directly or indirectly, at least a majority
ownership

 

- 1 -



--------------------------------------------------------------------------------

 

interest in such Person and have the power to determine the policies and conduct
of the management of such Person;

 

2.04 “Acknowledgment and Direction” means an irrevocable Acknowledgment and
Direction executed by a Participant in the form attached hereto as Schedule A.

 

2.05 “Board” means the Board of Directors of THI, a committee thereof, including
the HRCC, or any person authorized by the Board to act on its behalf.

 

2.06 “Business Day” means a day on which banks are open for business in the City
of Toronto.

 

2.07 “CEO” means the Chief Executive Officer of the Company.

 

2.08 “Change in Control” means:

 

  (a) the direct or indirect acquisition of a majority of the voting shares of
TDL or THI by any unaffiliated entity after the Effective Date;

 

  (b) the merger or amalgamation of TDL or THI into an unaffiliated entity the
effect of which is that a majority of the voting shares of TDL or THI are
acquired, directly or indirectly, by any unaffiliated entity after the Effective
Date;

 

  (c) the acquisition of all or substantially all of the assets of TDL or THI by
any unaffiliated entity after the Effective Date; or

 

  (d) with respect to any Participant who is and continues to be employed by a
Person other than THI or TDL, such employer ceasing to be an Affiliate of THI
for any reason whatsoever;

provided that the following events shall be deemed not to constitute a Change in
Control:

 

  (e) the amalgamation or merger of TDL, THI or an Affiliate with TDL, THI or an
Affiliate;

 

  (f) the dissolution of TDL, THI or an Affiliate into TDL, THI or an Affiliate;
or

 

  (g) the acquisition of all or substantially all of the assets or voting shares
of TDL, THI or an Affiliate by an Affiliate.

 

- 2 -



--------------------------------------------------------------------------------

2.09 “Company” means THI, TDL and any Affiliate, and their successors and
assigns so long as such entities remain Affiliates; provided that, where any
action is to be taken or decision to be made, “Company” shall mean only TDL.

 

2.10 “Earnings” means the aggregate of each Participant’s base salary and
short-term incentive compensation (i.e., annual bonus) received during the Plan
Year from the Company, excluding special bonuses and allowances, as these terms
are used by the Company in the ordinary course of its business and also
excluding any amount paid or credited to the Participant’s Vested Account, Tax
Free Savings Account or Notional Account pursuant to this Savings Plan during
the Plan Year. For sake of greater clarity, “Earnings” does not include
stock-based incentives granted to Participants or disability benefits paid to a
Participant under the TDL Group Benefit Program or a similar program maintained
for the benefit of employees of one or more Participating Affiliates.

 

2.11 “Effective Date” means January 1, 2009.

 

2.12 “Employee” means an employee of the Company or a Participating Affiliate
who is a Canadian resident for purposes of the Tax Act.

 

2.13 “HRCC” means the Human Resources Compensation Committee.

 

2.14 “Non-Vested Participant” means an Employee who has satisfied the
eligibility conditions in Section 3.02 but has not yet completed three years of
Service.

 

2.15 “Notional Account” means the notional account established by the Company or
the Administrative Agent for a Non-Vested Participant pursuant to Section 6.01.

 

2.16 “Participant” means both a Vested Participant and a Non-Vested Participant.

 

2.17 “Participating Affiliate” means an Affiliate established or continued under
Canadian law that has employees meeting the eligibility requirements to be able
to participate in this Savings Plan.

 

2.18 “Permitted Investment” means one of the investments or portfolios that is
listed in Appendix B or designated by the Company and the Administrative Agent
pursuant to Section 5.02.

 

2.19

“Person” means an individual, partnership, limited partnership, general
partnership, joint stock company, joint venture, association, company, trust,
pension fund, bank, trust company, loan company, insurance company, land trust,
business trust or other

 

- 3 -



--------------------------------------------------------------------------------

 

organization, whether or not legal entities, and government and agency and any
political subdivision thereof.

 

2.20 “Plan Year” means the calendar year.

 

2.21 “Registered Plan” means the defined contribution pension plan for the
employees of TDL and certain other Canadian Affiliates registered under the
Pension Benefits Act of Ontario and the Tax Act.

 

2.22 “Savings Plan” has the meaning set forth in Section 1.01.

 

2.23 “Service” means a Participant’s period of employment with the Company
commencing on the Participant’s date of hire. Service will not be considered to
be broken by periods of absence (with or without pay), granted by the Company in
accordance with its regular and established practices or by periods of absence
while benefits are being paid to the Participant under the Company’s salary
continuance or long term disability plan. For any Participant for whom a prior
period of employment would be disregarded following a prior termination of such
employment, the Company may, in its sole discretion, treat such prior and
current periods of employment as Service.

 

2.24 “Tax Act” means the Income Tax Act (Canada), as amended.

 

2.25 “Tax Free Savings Account” means the account established for a Vested
Participant pursuant to Section 5.01 on terms acceptable to the Company that is
a “qualifying arrangement” for purposes of subsection 146.2(1) of the Tax Act.

 

2.26 “TDL” means The TDL Group Corp., a Nova Scotia unlimited liability company
and its successors and assigns.

 

2.27 “TDL Group Benefit Program” means the TDL group benefits program G001 16072
issued by Manulife Financial, or such replacement policy or policies that the
Company may arrange.

 

2.28 “TDL Supplemental Plan” means The TDL Group Corp. Amended and Restated
Supplementary Retirement Plan, established effective November 1, 2006.

 

2.29 “THI” means Tim Hortons Inc., a Delaware corporation, and its successors
and assigns.

 

2.30 “Total Disability” (or “Totally Disabled”) means a disability that
qualifies a Participant for disability benefits under the TDL Group Benefit
Program or a similar program maintained for the benefit of employees of one or
more Participating Affiliates.

 

- 4 -



--------------------------------------------------------------------------------

2.31 “Vested Account” means the account established for a Vested Participant
pursuant to Section 5.01 on terms acceptable to the Company.

 

2.32 “Vested Participant” means an Employee who has satisfied:

 

  (a) the eligibility requirements of Section 3.01; or

 

  (b) the eligibility requirements of Section 3.03.

 

2.33 “Withholding Tax” means all taxes, charges, fees, levies and other amounts
(whether federal, provincial, local or foreign), including Canada Pension Plan
and Employment Insurance premiums or similar amounts, required to be deducted
and withheld and remitted to the Canada Revenue Agency, any federal, provincial,
local or foreign governmental authority in respect of any payment paid to a
Participant or his or her estate.

 

2.34 “Yearly Amount” means:

 

  (a) for the 2009 Plan Year of a Participant whose contribution rate for 2008
under the TDL Supplemental Plan (as determined pursuant to Section 4.02(a)
thereof) was at either 6% or 8% of Earnings, an amount equal to 10% of the
Participant’s Earnings, less the amount of the Company’s contribution on the
Participant’s behalf to the Registered Plan in the 2009 Plan Year;

 

  (b) for the 2009 Plan Year of a Participant whose contribution rate for 2008
under the TDL Supplemental Plan (as determined pursuant to Section 4.02(a)
thereof) was at 22% of Earnings, an amount equal to 18% of the Participant’s
Earnings, less the amount of the Company’s contribution on the Participant’s
behalf to the Registered Plan in the 2009 Plan Year;

 

  (c) for the 2010 Plan Year of a Participant whose contribution rate for 2008
under the TDL Supplemental Plan (as determined pursuant to Section 4.02(a)
thereof) was at 22% of Earnings, an amount equal to 15% of the Participant’s
Earnings, less the amount of the Company’s contribution on the Participant’s
behalf to the Registered Plan in the 2010 Plan Year; and

 

  (d) in all other cases, an amount equal to 12% of the Participant’s Earnings,
less the amount of the Company’s contribution on the Participant’s behalf to the
Registered Plan in the applicable Plan Year.

 

- 5 -



--------------------------------------------------------------------------------

In this Savings Plan, words importing the singular number include the plural and
vice versa; and references to a Section or Sections means a Section or Sections
in this instrument.

Section 3 - Participation

 

3.01 Participants on the Effective Date

Each Employee of the Company who was an active member of the TDL Supplemental
Plan immediately before the Effective Date and who has delivered an
Acknowledgment and Direction to the Company with effect from the Effective Date:

 

  (a) shall become a Vested Participant in the Savings Plan on the Effective
Date, provided that such Employee has completed three years of Service; or

 

  (b) shall become a Non-Vested Participant in the Savings Plan on the Effective
Date, where such Employee has not completed three years of Service.

Appendix A to the Savings Plan lists the Participants as of the Effective Date.

 

3.02 Participants After the Effective Date

Each Employee of the Company who after the Effective Date:

 

  (a) is an individual who is promoted to or hired at the Vice President officer
level or above for the Company or a Participating Affiliate, or who is otherwise
designated as a Participant by the HRCC as eligible for participation in the
Savings Plan;

 

  (b) is a member of the Registered Plan; and

 

  (c) has delivered an Acknowledgment and Direction to the Company,

shall become a Non-Vested Participant in the Savings Plan on the first day of
the month coincident with or next following the month in which the Employee
becomes eligible for participation in the Savings Plan in accordance with this
Section 3.02.

 

3.03 Becoming a Vested Participant

Each Non-Vested Participant shall become a Vested Participant on the earlier of:

 

  (a) the day that the Non-Vested Participant has completed three years of
Service; or

 

  (b) a Change of Control,

provided that, in each case, the Participant has delivered a signed
Acknowledgement and Direction to the Company.

 

- 6 -



--------------------------------------------------------------------------------

3.04 Other Employee Plans

Notwithstanding anything to the contrary herein, an Employee is not eligible to
participate in the Savings Plan during any period of employment in which the
Employee is a participant of a plan or arrangement maintained by the Company or
an Affiliate that provides additional salary, wages or retirement benefits,
which the Company designates as a plan or arrangement that precludes its
participants from participating in the Savings Plan.

Section 4 - Payments To Vested Accounts

 

4.01 Participant Contributions

Subject to Section 4.04, a Participant may only make contributions to the
Savings Plan out of the additional compensation paid to the Participant by the
Company pursuant to this Savings Plan, which the Participant directs to the
Participant’s Vested Account or Tax Free Savings Account in accordance with the
Participant’s Acknowledgment and Direction and the provisions of this Savings
Plan.

 

4.02 Company Payments to Vested Participants

Not later than 30 days after the end of each Plan Year, the Company shall, in
accordance with the Vested Participant’s Acknowledgment and Direction and
subject to Section 4.03, pay the Yearly Amount, less applicable Withholding
Taxes, to the Vested Account of each Vested Participant who was actively
employed as an Employee and who had not attained age 69 at the end of such Plan
Year (including a Vested Participant who became a Vested Participant in that
Plan Year).

 

4.03 Tax Free Savings Account

In any Plan Year, a Participant may direct the Company, as agent for the
Participant, to pay all or a portion of any amount that would otherwise be paid
to the Participant’s Vested Account pursuant to Sections 4.02 or Section 6.03 in
a Plan Year to the Participant’s Tax Free Savings Account, by providing
direction to the Company on the form attached hereto as Schedule B; provided
that the aggregate of all amounts paid to the Participant’s Tax Free Savings
Account together with any other contributions by the Participant to the Tax Free
Savings Account or any other tax free savings account

 

- 7 -



--------------------------------------------------------------------------------

established by the Participant in a Plan Year may not exceed the “TFSA dollar
limit” in subsection 207.01(1) of the Tax Act for that Plan Year. For greater
certainty, all amounts paid under this Savings Plan to a Participant’s Tax Free
Savings Account are contributions of the Participant and not the Company to such
Tax Free Savings Account.

 

4.04 Contribution of TDL Supplemental Plan Balances

Any Participant who was a Participant under the TDL Supplemental Plan and who
received a cash distribution, net of any applicable Withholding Tax, on the
liquidation and wind-up of the TDL Supplemental Plan (the “Wind-up Funds”) may
deposit all or a portion of the Wind-up Funds into his or her Vested Account
and/or his or her Tax Free Savings Account within 30 days of the Effective Date
in the manner determined by the Company, provided that the Participant has given
written notice to the Company of his or her intention to make such a deposit no
later than 45 days after the Effective Date. Any funds so deposited to the
Vested Account or the Tax Free Savings Account will be subject to the provisions
of this Savings Plan.

Section 5 - Vested Accounts and Tax Free Savings Accounts

 

5.01 Vested Participant’s Account

Each Vested Participant shall establish a Vested Account and, if desired, a Tax
Free Savings Account with the Administrative Agent, into which payments under
Sections 4.02 and 6.03 of this Savings Plan shall be made, Permitted Investments
acquired pursuant to Section 5.02 shall be held, and that shall otherwise be
subject to the terms of this Savings Plan.

 

5.02 Permitted Investments

Subject to the Administration Agreement:

 

  (a) Appendix B sets forth the investments in which the Participants may invest
the funds held in their Vested Accounts and Tax Free Savings Accounts
(“Permitted Investments”);

 

  (b) at any time and from time to time, the Company and the Administrative
Agent may, in accordance with the Administration Agreement, designate one or
more additional Permitted Investments; and

 

- 8 -



--------------------------------------------------------------------------------

  (c) the Company and the Administrative Agent may cause an investment to cease
to be a Permitted Investment; however, unless otherwise required by the
Administrative Agent, any Vested Participant who holds such a Permitted
Investment in his or her Vested Account and/or Tax Free Savings Account shall
not be required to sell the investment because it ceases to be a Permitted
Investment in accordance with this Section 5.02(c).

 

5.03 Investment Elections

Subject to the Administration Agreement:

 

  (a) each Vested Participant shall have the right and obligation to designate
the Permitted Investments in which the funds in his or her Vested Account and
Tax Free Savings Account will be invested;

 

  (b) a Vested Participant may change the designation made under Section 5.03(a)
or transfer an amount invested in one Permitted Investment to another Permitted
Investment by filing an election with the Administrative Agent in a manner
prescribed by the Administration Agreement or which is otherwise acceptable to
the Administrative Agent;

 

  (c) if a Vested Participant does not make an election with respect to the
investment of the funds in his or her Vested Account and Tax Free Savings
Account, the Vested Participant shall be deemed to have elected a short-term
interest fund or the Permitted Investment that is designated under Section 5.02
which, in the opinion of the Company, is most similar to a short-term interest
fund; and

 

  (d) the Company may establish rules, regulations and procedures regarding the
Permitted Investments as it deems appropriate in its sole discretion, provided
that no such rule, regulation or procedure may be enacted if it would cause a
Tax Free Savings Account to cease to be a “qualifying arrangement” within the
meaning of subsection 146.2(1) of the Tax Act or would cause this Savings Plan
to be a “salary deferral arrangement”, “employee benefit plan” or “retirement
compensation arrangement” as defined in subsection 248(1) of the Tax Act.

 

- 9 -



--------------------------------------------------------------------------------

5.04 Expenses

 

  (a) Participant Taxes:

Each Participant is responsible for the payment and reporting of all taxes
payable in respect of amounts paid or credited to the Participant under this
Savings Plan, and any taxes payable in respect of the Participant’s Vested
Account or Tax Free Savings Account, provided that Withholding Taxes shall be
withheld out of amounts payable to the Participants hereunder, and the Person
making such Withholding Taxes will make any reporting in respect of such
Withholding Taxes.

 

  (b) Account Expenses:

Each Participant shall be responsible for the costs and expenses relating to the
establishment, maintenance and operation of the Participant’s Vested Accounts
and Tax Free Savings Accounts.

 

  (c) Company Expenses:

Subject to the foregoing, the Company shall pay all other costs and expenses
related to the establishment, maintenance and operation of the Savings Plan.

Section 6 - Bonuses to Non-Vested Participants; Notional Accounts

 

6.01 Timing of Bonus

 

  (a) Not later than 30 days after the end of each Plan Year, the Company shall,
in accordance with and subject to this Section 6, declare a bonus effective as
of the last Business Day of such Plan Year equal to the Yearly Amount to each
Non-Vested Participant who was actively employed as an Employee and who had not
attained age 69 at the end of such Plan Year. Any such bonus will be in respect
of the services rendered by such Participant during such Plan Year, provided
that such bonus shall be subject to the provisions and limitations of this
Savings Plan and, as such, shall be recorded in the Notional Account of the
Non-Vested Participant.

 

  (b)

The CEO or the Board, in the case of the CEO, if applicable, has the sole and
absolute discretion whether any bonus will be declared to a Non-Vested
Participant pursuant to this Savings Plan during any Plan Year and may further

 

- 10 -



--------------------------------------------------------------------------------

 

reduce the amount that would otherwise be credited to a Non-Vested Participant’s
Notional Account if the Non-Vested Participant does not report for his or her
employment for any reason or does not perform to the Company’s expectations.

 

6.02 Notional Accounts

Either the Company or the Administrative Agent shall establish and maintain in
its records a Notional Account for each Non-Vested Participant that records the
aggregate of all amounts recorded to the Notional Account pursuant to
Section 6.01 or Section 8.01.

 

6.03 Payments at Vesting

 

  (a) In addition to any payments made in accordance with Section 4.02, the
Company shall, in accordance with the Participant’s Acknowledgment and Direction
and subject to Section 4.03, pay to the Vested Account of a Participant the
total balance in that Participant’s Notional Account, less applicable
Withholding Taxes, on or before the earlier of: (i) the last Business Day of the
Plan Year in which the Participant becomes a Vested Participant; and (ii) the
last Business Day of the Plan Year that is three years after the Plan Year in
respect of which an amount was first recorded in the Participant’s Notional
Account; and

 

  (b) upon making the payment contemplated by Section 6.03(a), the Company shall
notify the Administrative Agent, if applicable, and the balance in the
Participant’s Notional Account shall be reduced to nil and such Notional Account
shall thereupon be terminated.

 

6.04 Payments Prior to Vesting

 

  (a) Triggering Event Payments

Notwithstanding any other provision herein to the contrary, if any of the
following events occur during any Plan Year (each a “Triggering Event”):

 

  (i) the Non-Vested Participant’s employment is terminated for any reason,
including retirement, after the Participant attains age 65;

 

  (ii) the Non-Vested Participant’s employment is terminated following a period
of Total Disability;

 

  (iii)

the Non-Vested Participant’s employment is terminated by the Company without
cause prior to the date of a Change in Control, a Change of

 

- 11 -



--------------------------------------------------------------------------------

 

Control occurs after the termination, and the Non-Vested Participant reasonably
demonstrates that the termination: (A) was at the request of a third party who
has indicated an intention or taken steps reasonably calculated to effect a
Change in Control; or (B) otherwise arose in connection with, or in anticipation
of, a Change in Control which was threatened or proposed;

 

  (iv) the Non-Vested Participant dies; or

 

  (v) in such other circumstances as the HRCC may, in its sole discretion,
determine; then,

the Company shall, on the last day of the first full month following the
occurrence of the Triggering Event, notify the Administrative Agent, if
applicable, and pay to the Non-Vested Participant, or, in the case of the
Triggering Event in Section 6.04(a)(iv), his or her estate, the total balance in
that Participant’s Notional Account, less applicable Withholding Taxes. In
addition to the foregoing, in the case of a Triggering Events other than the
Triggering Event in Section 6.04(a)(ii), the Company shall also, on the last day
of the first full month following the occurrence of the Triggering Event, pay to
the Non-Vested Participant, or, in the case of the Triggering Event in
Section 6.04(a)(iv), his or her estate, an amount calculated in accordance with
Subsection 4.02 as though the Participant was a Vested Participant who was
actively employed by the Company at such time, based on the Participant’s
Earnings for the period from the commencement of the Plan Year in which the
Triggering Event occurred to the date of the Triggering Event, less applicable
Withholding Taxes. For greater certainty, in the case of a Triggering Event in
Section 6.04(a)(ii), the Company shall also make the payment to the Participant
in accordance with Section 8.01(a)(i) (based on the Participant’s Earnings for
periods of active employment), as though the Participant was a Vested
Participant at that time, provided that in the case of termination of employment
due to Total Disability as described in Section 6.04(a)(ii), no return to active
employment shall be required.

 

- 12 -



--------------------------------------------------------------------------------

  (b) Termination

Except as otherwise provided in this Section 6.04, a Non-Vested Participant
whose employment is terminated for any reason is not entitled to any payment
under the Savings Plan, and the balance in the Non-Vested Participant’s Notional
Account as at the date of such termination shall be reduced to nil without any
payment.

Section 7 - Termination and Retirement

 

7.01 Vested Participant’s Accounts

 

  (a) In accordance with the Acknowledgment and Direction of the Participant,
each Vested Participant will direct the Administrative Agent to hold the
Permitted Investments in the Vested Participant’s Vested Account or Tax Free
Savings Account until such time as the Administrative Agent is notified by the
Company that:

 

  (i) the Participant’s employment was terminated for any reason;

 

  (ii) the Participant’s employment is terminated following a period of Total
Disability;

 

  (iii) the Savings Plan is terminated;

 

  (iv) the Participant dies; or

 

  (v) in such other circumstances as the HRCC may, in its sole discretion,
determine.

 

  (b) At any time and from time to time following the delivery of the notice
described in Section 7.01(a) in respect of a Vested Participant, the Vested
Participant may:

 

  (i) direct the Administrative Agent to sell any of the Permitted Investments
held in the Vested Participant’s Vested Account and/or Tax Free Savings Account;

 

  (ii) pay any or all of the money in the Vested Participant’s Vested Account
and/or Tax Free Savings Account to the Vested Participant or such other person
as the Vested Participant may direct;

 

- 13 -



--------------------------------------------------------------------------------

  (iii) transfer the Permitted Investments in the Vested Participant’s Vested
Account to the Vested Participant or such other person as the Vested Participant
may direct; or

 

  (iv) transfer the Permitted Investments in the Tax Free Savings Account to
another tax free savings account designated by the Vested Participant.

 

7.02 Additional Payments During a Plan Year

Notwithstanding any other provision herein to the contrary, if a Vested
Participant:

 

  (a) retires from employment after the Vested Participant has attained age 60
and has completed at least 10 years of Service with the Company or a
Participating Affiliate;

 

  (b) retires from employment after the Vested Participant has attained age 65;

 

  (c) is terminated following a Change in Control;

 

  (d) is terminated by the Company without cause prior to the date of a Change
in Control, a Change of Control occurs after the termination, and the Vested
Participant reasonably demonstrates that the termination: (A) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control; or (B) otherwise arose in connection
with, or in anticipation of, a Change in Control which was threatened or
proposed; or

 

  (e) dies; then,

the Company shall, on the last day of the first full month following the
occurrence of an event described in paragraphs 7.02(a) to (e), pay to the Vested
Participant, or his or her estate, as applicable, an amount that is equal to the
payment calculated in accordance with Subsection 4.02, based on the Vested
Participant’s Earnings for the period from the commencement of the Plan Year in
which such event occurred to the date of such event, less Withholding Tax.

 

- 14 -



--------------------------------------------------------------------------------

Section 8 - Total Disability

 

8.01 Total Disability

 

  (a) If a Participant becomes Totally Disabled during a Plan Year and returns
to active employment with the Company during that Plan Year or a subsequent Plan
Year, then the Company shall:

 

  (i) in the case of a Vested Participant, pay an amount to the Vested
Participant’s Vested Account and/or Tax Free Savings Account in accordance with
Section 4.02 or Section 4.03, as applicable, based on the Vested Participant’s
Earnings for the periods of his or her active employment with the Company during
the Plan Year or Plan Years, as applicable, in which the Vested Participant
became or continued to be Totally Disabled, but nonetheless performed services
for at least part of such Plan Year or Plan Years; and

 

  (ii) in the case of a Non-Vested Participant, declare a bonus to the
Non-Vested Participant in accordance with Section 6.01 based on the Non-Vested
Participant’s Earnings for the periods of his or her active employment with the
Company during the Plan Year or Plan Years, as applicable, in which the
Non-Vested Participant became or continued to be Totally Disabled, but
nonetheless performed services for at least part of such Plan Year or Plan
Years, which shall be recorded in the Non-Vested Participant’s Notional Account.

 

  (b)

If a Vested Participant becomes Totally Disabled and their employment is
terminated as a result of becoming Totally Disabled, then the Company shall
notify the Administrative Agent in accordance with Section 7.01, and the Company
will pay an amount to the Participant in accordance with Section 8.01(a)(i) for
periods of active employment with return to active service not required. If a
Non-Vested Participant becomes Totally Disabled and their employment is
terminated as a result of becoming Totally Disabled, then the Company shall
notify the Administrative Agent in accordance with Section 6.04, and the Company
will pay an amount to the Participant in accordance with

 

- 15 -



--------------------------------------------------------------------------------

 

Section 8.01(a)(i) for periods of active employment (as if the Participant were
a Vested Participant) with return to active service not required.

Section 9 - Administration of the Savings Plan

 

9.01 Responsibility for Administration

 

  (a) The HRCC shall be responsible for the overall administration,
interpretation and application of this Savings Plan, and all decisions of the
HRCC in connection with the administration of the Savings Plan shall be final
and binding upon each Participant. The HRCC may enact such rules and regulations
relating to the operation of the Savings Plan as it considers necessary for the
carrying out of its provisions and may amend or revoke such rules and
regulations from time to time, provided that any such rules and regulations and
amendments thereto will not: (A) be inconsistent with the terms of this Savings
Plan; (B) cause a Tax Free Savings Account established in connection with this
Savings Plan to cease to be a “qualifying arrangement” within the meaning of
subsection 146.2 of the Tax Act; or (C) cause this Savings Plan to be a “salary
deferral arrangement”, “employee benefit plan” or “retirement compensation
arrangement” as defined in subsection 248(1) of the Tax Act.

 

  (b) This Savings Plan is intended for Participants who are residents of Canada
for purposes of the Tax Act and are not subject to the taxation laws of any
other country on amounts paid or credited in accordance with this Savings Plan.
The Company has the right to modify, amend, suspend or terminate this Savings
Plan with respect to any Participant who becomes a non-resident of Canada for
purposes of the Tax Act or who, in its opinion, is subject to the taxation laws
of a country other than Canada, including without limitation Section 409A of the
Internal Revenue Code of 1986, on amounts paid or credited in accordance with
this Savings Plan.

 

9.02 Delegation of Duties

The HRCC may delegate certain duties with respect to the administration of the
Savings Plan to such committee or person or persons as it may determine, whether
or not the

 

- 16 -



--------------------------------------------------------------------------------

member of the committee or the person or persons are employees, officers or
directors of the Company. The Company may authorize the committee, person or
persons so determined by it to act on its behalf and to execute instruments on
its behalf.

Section 10 - General Provisions

 

10.01 Rights of Employee

Participation in this Savings Plan does not confer on the Participant any rights
that the Participant did not otherwise possess as an Employee, except to such
benefits as have specifically accrued to the Participant under the terms of the
Savings Plan. Nothing contained in the Savings Plan shall be deemed to give the
Participant the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge the Participant at any time
without regard to the effect that such discharge might have upon the Participant
under the Savings Plan.

 

10.02 Non-Alienation

Except as otherwise provided in this Savings Plan, all payments made under the
terms of the Savings Plan are for the Participant’s own use and benefit, are not
capable of assignment or alienation, and do not confer upon the Participant, the
Participant’s personal representative or dependent, or any other person, any
right or interest in the benefit or deferred benefit that is capable of being
assigned or otherwise alienated.

 

10.03 Records

Whenever used for the purposes of the Savings Plan, the records of the Company
will be deemed to be conclusive as to the facts with which they are concerned.

 

10.04 Applications, Notices and Elections

Any application, notice, or election under the Savings Plan shall be made,
given, or communicated, as the case may be, in such manner as the Company may
determine.

 

10.05 Construction

The Savings Plan and all rights thereunder will be governed, construed, and
administered in accordance with the laws of the Province of Ontario and the
federal laws of Canada applicable therein.

 

- 17 -



--------------------------------------------------------------------------------

Section 11 - Amendment To or Termination of the Savings Plan

 

11.01 Amendment or Termination of the Savings Plan

Subject to the approval of THI, the Company intends to maintain the Savings Plan
in force indefinitely, but, nevertheless, reserves the sole right to amend or
terminate the Savings Plan in whole or in part at any time, provided, however,
that any amount that is payable to a Participant under the Savings Plan
immediately prior to the date of the amendment or termination shall not be
reduced by such amendment or termination. For greater certainty, the Vested
Account and the Tax Free Savings Account of each Vested Participant are the
Participant’s accounts and, except as provided by Section 7.01, will not
otherwise affected by such termination.

 

11.02 Notice of Termination

Should the Savings Plan be terminated at any time, the Company shall immediately
notify the Administrative Agent of such termination for purposes of
Section 7.01.

 

11.03 Wind-Up or Bankruptcy of the Company

In the event that THI or the Company at any time files an assignment in
bankruptcy, has a petition into bankruptcy filed on its behalf, is in
receivership or is wound-up (other than in a reorganization with or involving an
Affiliate where all or substantially all of its assets are transferred to an
Affiliate or otherwise is effected for restructuring the group of companies of
which THI is a part), the Savings Plan shall be deemed to be fully terminated
and the Company shall be deemed to have been given notice of the Savings Plan’s
termination immediately prior to such time to the Administrative Agent. For
greater certainty, the Vested Account and the Tax Free Savings Account of each
Vested Participant are the Participant’s accounts and are not to be subject to
the claims of creditors of THI or the Company.

 

- 18 -



--------------------------------------------------------------------------------

Appendix “A” – List of Participants as of the Effective Date

Participant Name

 

•  



 

- 19 -



--------------------------------------------------------------------------------

Appendix “B” – List of Permitted Investments

Permitted Investments

 

•  



 

- 20 -



--------------------------------------------------------------------------------

Schedule “A” – Acknowledgment and Direction

 

TO:

   THE TDL GROUP CORP. (the “Company”)

AND TO:

  

•   (the “Administrative Agent”)

WHEREAS, as of the date hereof, the undersigned qualifies under the Company’s
Personal Supplemental Executive Retirement Savings Plan (the “Plan”) as a
Participant (as defined in the Plan);

AND WHEREAS the undersigned has received and reviewed a copy of the Plan and
desires to participate in the Plan as a Participant;

AND WHEREAS capitalized terms used and not otherwise defined in this
Acknowledgment and Direction have the meanings given to such terms in the Plan;

NOW THEREFORE,

(a) The undersigned acknowledges that he or she will be receiving amounts under
the Plan after he or she becomes Vested Participant, and that he or she will
direct such amounts be paid to the undersigned’s Vested Account and/or Tax Free
Savings Account in accordance with the terms of this Acknowledgment and
Direction and the Plan.

(b) The undersigned acknowledges that the Company will deduct and withhold all
applicable Withholding Taxes from amounts directed to the undersigned’s Vested
Account and/or Tax Free Savings Account.

(c) Subject to Section 4.03 of the Plan, the undersigned hereby directs the
Company to pay any amounts payable to the undersigned under Sections 4.02 and
6.03 of the Plan to the undersigned’s Vested Account.

(d) The undersigned acknowledges that he or she will cause all funds held in the
undersigned’s Vested Account and/or Tax Free Savings Account to be invested
exclusively in Permitted Investments.

(e) The undersigned directs the Administrative Agent not to disburse any amount
from his or her Vested Account and/or Tax Free Savings Account until such time
as the Company gives notice to Administrative Agent in accordance with the Plan.

(f) This Acknowledgment and Direction is irrevocable.

Dated as of the      day of             ,         .

 

SIGNED, SEALED & DELIVERED

 

in the presence of:

   }     

 

     

 

 

(seal)

 

Witness       Name  

 

- 21 -



--------------------------------------------------------------------------------

Schedule “B” – Tax Free Savings Account – Acknowledgment and Direction

 

TO:

   THE TDL GROUP CORP. (THE “COMPANY”)

AND TO:

  

•   (THE “ADMINISTRATIVE AGENT”)

WHEREAS, the undersigned is entitled to receive $                     (the
“Payment”) on or before December 31 of          (the “Plan Year”) in accordance
with the Personal Supplemental Executive Retirement Savings Plan (the “Plan”);

AND WHEREAS, in accordance with Section 4.04 of the Plan, the undersigned wishes
to contribute $                     of the Payment to the Tax Free Savings
Account established for the undersigned in accordance with the Plan;

AND WHEREAS capitalized terms used and not otherwise defined in this
Acknowledgment and Direction have the meanings given to such terms in the Plan;

NOW THEREFORE:

(a) The undersigned directs the Company to pay $                     from the
Payment to the undersigned’s Tax Free Savings Account.

(b) The undersigned certifies that the amount it directs the Company to pay to
the undersigned’s Tax Free Savings Account together with any other contributions
from any source that have been or will be made by the undersigned to the Tax
Free Savings Account or any other tax free savings account established by the
undersigned during the Plan Year does not and will not exceed the TFSA dollar
limit as defined in subsection 207.01(1) of the Tax Act for the Plan Year.

(c) The undersigned acknowledges that any taxes or other penalties that are
assessed in the event that the amount paid to the undersigned’s Tax Free Savings
Account exceeds the “TFSA dollar limit” for such Plan Year are the sole
responsibility of the undersigned and not those of the Company.

(d) This Acknowledgment and Direction is irrevocable.

Dated as of      day of             ,         .

 

SIGNED, SEALED & DELIVERED

 

in the presence of:

   }     

 

     

 

 

(seal)

 

Witness       Name  

 

- 22 -